Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
Claim 1 is objected to because of the following informalities:  “this turbine engine” is apparently in error for “the turbine engine”.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  “its second junction zone” is apparently in error for “the second junction zone”.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  “this upstream end” is apparently in error for “the upstream end”; “each connection cowling” should be “each of the connection cowlings”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-
Claims 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In claim 8, “it” in line 3 is indefinite; it is unclear what “it” refers to.
In claim 8, line 6, “a fan flow” is indefinite because a fan flow was defined. It is unclear if these are the same or different flows.
In claim 8, line 9, “the propulsion assembly” lacks antecedent basis.
In claims 9-11, the preamble refers to “Assembly” or “Propulsion assembly”; However, claim 8 is drawn to a “Propulsion unit”. It is unclear if the “assembly” refers to the unit, or something else.
In claim 10, “the assembly” lacks antecedent basis.
In claim 11, “the pod mobile cover” lacks antecedent basis.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2008/0053107 (Weaver).
Regarding claim 1, Weaver teaches a fire resistance device (Fig 4) designed to be interposed between an upstream end of a mounting structure of an aircraft dual flow turbine engine, and a connection cowling installed on this turbine engine, said connection cowling being designed to connect an upstream ring delimiting part of an inter-flow compartment radially outwards, to an arm passing radially through a fan flow stream of the turbine engine (intended use; it has been held that “a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim" see MPEP 2114 [R-1]; in this case, where the fire resistance device is “designed to be” positioned does not differentiate the device from the prior art; furthermore, these limitations – the mounting structure, connection cowling, upstream ring, arm - are in the preamble, which does not limit the structure of the fire resistance device; however, the rail of the nozzle is an upstream end of a mounting structure; the upstream transition duct wall is a “connection cowling” – see Fig 3A, para 29), wherein the device comprises: a first support portion (annotated below); a first contact element (408), preferably formed by a first contact lip (408), the first element being carried by the first support portion through a first junction zone (curvature between 408 and first support portion), and having a first contact end extending along a first curved line (contact of 408 with nozzle rail; vanes form an annular arrangement; the seal extends in the same direction – annularly – and thus the sealing of 408 would extend along a first curved line following the annular vanes – see para 48, Fig 5A showing curvature); - a second support portion (annotated below) extending from an end portion of the first support portion (see annotated figure); - a 
Regarding claim 2-4, 12, Weaver teaches the fire resistance device is a single piece, or made in a single piece (para 36-41; layers are welded/brazed/coated to form a single piece), wherein said second line is straight, and preferably substantially orthogonal to a first substantially plane contact surface in which the first curved line is inscribed (see annotated figure below), wherein the first support portion has the general shape of an angle (see annotated figure below; curvature forms an angle with flat portions of the seal and also forms an angle within the curvature itself).
Regarding claim 5-6, Weaver teaches an attachment portion (409) extending from the first support position (409 extends from an end of curved portion/first support portion), said attachment portion preferably containing through holes for the passage of attachment elements (“preferably containing” makes the limitation optional), wherein the second support portion carries elongated attachment elements (409; figure shows two layers, each being an elongated attachment element), opposite the second contact element and its second junction zone (the claim does not define the reference point/line for “opposite”).

    PNG
    media_image1.png
    412
    567
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0053107 (Weaver) in view of US 2015/0226130 (Salamon).
Regarding claim 7, Weaver fails to teach the device is formed by the superposition of at least one layer of elastomer material, preferably a silicone elastomer 
Allowable Subject Matter
Claims 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim and if all claim objections and 112 rejections were overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW NGUYEN whose telephone number is (571)270-5063. The examiner can normally be reached 8 am - 4 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANDREW H NGUYEN/Primary Examiner, Art Unit 3741